    Case 1:19-cv-04228-JGK-KNF Document 42 Filed 10/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIRAN VUPPALA

                     Plaintiff,                 19   CV   4228 (JGK)

          - against -                           ORDER

HAWKINS NEW YORK, LLC,

                     Defendant.

JOHN G. KOELTL, District Judge:

     Based on the p arties' rep resentation in p aragrap h 1 of the

Prop osed Civil Case Management Plan, ECF No. 40, the p arties are

requested to file a Notice of Consent to Jurisdiction by a

Magistrate Judge.   A cop y of the required form is attached to

this Order for reference.


SO ORDERED.

Dated:    New York, New York
          October 2, 2020                   /s/ John G. Koeltl
                                              John G. Koeltl
                                       United States District Judge
                            Case 1:19-cv-04228-JGK-KNF Document 42 Filed 10/02/20 Page 2 of 2
A O 8 5 ( R e v. 0 2/ 1 7) N oti c e, C o ns e nt, a n d R ef er e n c e of a Ci vil A cti o n t o a M a gistr at e J u d g e



                                                         U     NI T E D               ST       ATES              D     I S T RI C T        C      O URT
                                                                                                            f or t h e
                                                                                _ _ _ _ _ _ _ _ _ _ Distri ct of _ _ _ _ _ _ _ _ _ _

                                                                                                                 )
                                               Pl ai ntiff                                                       )
                                                   v.                                                            )       Ci vil A cti o n N o.
                                                                                                                 )
                                             D ef e n d a nt                                                     )



                N O TI C E, C O N S E N T, A N D R E F E R E N C E O F A CI VI L A C TI O N T O A M A GI S T R A T E J U D G E

             N oti c e of a m a gistr at e j u d g e’s a v ail a bilit y . A U nit e d St at es m a gistr at e j u d g e of t his c o urt is a v ail a bl e t o c o n d u ct
all pr o c e e di n gs i n t his ci vil a cti o n (i n cl u di n g a j ur y or n o nj ur y tri al) a n d t o or d er t h e e ntr y of a fi n al j u d g m e nt. T h e j u d g me nt
m a y t h e n b e a p p e al e d dir e ctl y t o t h e U nit e d St at es c o urt of a p p e als li k e a n y ot h er j u d g m e nt of t his c o urt. A m a gistr at e j u d g e
m a y e x er cis e t his a ut h orit y o nl y if all p arti es v ol u nt aril y c o ns e nt.


             Y o u m a y c o ns e nt t o h a v e y o ur c as e r ef err e d t o a m a gistr at e j u d g e, or y o u m a y wit h h ol d yo ur c o ns e nt wit h o ut a d v ers e
s u bst a nti v e c o ns e q u e n c es. T h e n a m e of a n y p art y wit h h ol di n g c o ns e nt will n ot b e r e v e al e d t o a n y j u d g e w h o m a y ot h er wis e
b e i n v ol v e d wit h y o ur c as e.


             C o ns e nt t o a m a gistr at e j u d g e’s a ut h orit y. T h e f oll o wi n g p arti es c o ns e nt t o h a v e a U nit e d St at es m a gistr at e j u d g e
c o n d u ct all pr o c e e di n gs i n t his c as e i n cl u di n g tri al, t h e e n tr y of fi n al j u d g m e nt, a n d all p ost-tri al pr o c e e di n gs.


          Pri nt e d n a m es of p arti es a n d att or n e ys                                                Si g n at ur es of p arti es or att or n e ys                         D at es




                                                                                                 R ef e r e n c e O r d e r

             I T I S O R D E R E D: T his c as e is r ef err e d t o a U nit e d St at es m a gistr at e j u d g e t o c o n d u ct all pr o c e e di n gs a n d
or d er t h e e ntr y of a fi n al j u d g m e nt i n a c c or d a n c e wit h 2 8 U. S. C. § 6 3 6( c) a n d F e d. R. Ci v. P. 7 3.



D at e:
                                                                                                                                            Distri ct J u d g e’s si g n at ur e



                                                                                                                                                 Pri nt e d n a m e a n d titl e

N ot e:        R et ur n t his f or m t o t h e cl er k of c o urt o nl y if y o u ar e c o ns e nti n g t o t h e e x er cis e of j uris di cti o n b y a U nit e d St at es
               m a gistr at e j u d g e. D o n ot r et ur n t his f or m t o a j u d g e.



             Pri nt                                     S a v e A s...                                                                                                             R e s et
